                            18-UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF KENTUCKY
                                   SOUTHERN DIVISION
                                        LONDON

 UNITED STATES OF AMERICA,                     )
                                               )
       Plaintiff,                              )
                                               )          No. 6:18-CR-57-REW-HAI
 v.                                            )
                                               )
 AMY MOSLEY,                                   )                    ORDER
                                               )
         Defendant.                            )

                                         *** *** *** ***

       This matter is before the Court on the Recommended Disposition (DE #295) of United

States Magistrate Judge Hanly A. Ingram, addressing Defendant Amy Mosley’s guilty plea to

Count 1 of the Second Superseding Indictment (DE #228). Defendant appeared before Judge

Ingram on September 3, 2019. See DE #294 (Minutes). After consenting to plead before a United

States Magistrate Judge and engaging in a Rule 11 full colloquy, Mosley proceeded to plead guilty.

DE #295 at ¶¶ 1–2. Judge Ingram found Defendant competent to plead and concluded that her plea

was knowing and voluntary; he further found that an adequate factual basis supported the plea as

to each essential element of the charged offense. Id. at ¶¶ 2–3. Accordingly, Judge Ingram

recommended the Court accept Defendant’s plea and adjudge her guilty of Count 1 of the Second

Superseding Indictment. Id. at ¶ 4.

       Neither Mosley nor the Government objected to DE #295 within the allotted three-day

period. See id. at 3. While this Court reviews de novo those portions of a Report and

Recommendation to which a party objects, see 28 U.S.C. § 636(b)(1), it is not required to “review

. . . a magistrate [judge]’s factual or legal conclusions, under a de novo or any other standard, when

neither party objects to those findings.” Thomas v. Arn, 106 S. Ct. 466, 472 (1985). Where the

                                                   1
parties do not object to the magistrate judge’s recommended disposition, they waive any right to

review. See Fed. R. Crim. P. 59(b); United States v. White, 874 F.3d 490, 495 (6th Cir. 2017)

(“When a party . . . fails to lodge a specific objection to a particular aspect of a magistrate judge's

report and recommendation, we consider that issue forfeited on appeal.”); see also United States

v. Branch, 537 F.3d 582, 587 (6th Cir. 2008) (noting that “[t]he law in this Circuit is clear” that a

party who fails to object to a magistrate judge's recommendation forfeits the right to appeal its

adoption).

       The Court thus ADOPTS the Recommended Disposition (DE #295), accepts the plea, and

ADJUDGES Defendant guilty of Count 1 of the Second Superseding Indictment. The Court

further CANCELS the jury trial (currently set for October 15, 2019) as to Mosley. An Order

scheduling Defendant’s sentencing will follow. Defendant’s custodial status, per the record,

remains as detained.

       This the 9th day of September, 2019.




                                                  2
